Charles Mandeville, V
                                                             1323 Sunset Lane
                                                             Guymon, OK 73942
                                                             (505)417-9933
                                                             southwest_biiftdiesel@hushmail.com
                                                             April 5,2015

Christopher A. Prine
Clerk, First Court of Appeals
First Court of Appeals
301 Fannin Street                                                                         • > TEXAS
Houston, Texas 77002-2066                                                             AP* IS 20,5
In re: Mandeville VMandeville, No. 01-15-00119-CV                              "TV?***
                                                                             CLEf),



Dear Mr. Prine,

In preparing to write my opening brief and reviewing the trial court clerk's record (as well as the
online record for thisCourt)* it's; come to my attention mat a critical ite^
The recordshows the clerkas fili^myMbtibn FbrNew TrialDecember 24,2014: (Seeclerk's
record p. 7). However,the clerk in factreceived (and date stan^
2014. This datewas subsequentlyCrossed out andthenre^date stamped the24th.1 Since the final
judgment date was Noyembef 12,2014, the filing date &>i this motibn is critical to the timeliness
of this appeal: Pursuant to TiR,A.P. 34.5(d), I am hereby formally requesting that the datebe
corrected to reflect the motion being filed that date it was first received, December 12,2014.
Thank ypu.

                                                     Sincerely,




       'Although itdoes not appear tobeinthe record, the reason given bythe clerk for doing
thiswas because a filing fee had inadvertently notbeenincluded in the mailing thathadbeen
received December 12 . Approximately 10 days laterthe clerk returned the filmg to mewith a
letter about the missing fee. I then immediatelyresubmittedmeMbti
the clerk received Descember 24, This was noted in myNotice ofAppeal; TKave been unable to
find any authority for aclerkto eMerreject filmgs for lackbfa fee payment (as opposed to
sending a letteraboutan^smgfeef), orto sunimarily crbss-^^
 •i<\    1 tl i


Iff i/^•/
       h 1-'
 1( i l l*.«••».
                     •


  S7;     -...J


 'I      '•«'.
          £!J"
  Ss
          >•—

          J&.


  \i      ^•"i
  s-f
  -.tS    >      *

  i-i     &.
  ~       -»(>
  3*1     W\
  r™      Sk
  4%
  4?      4